Case 6:21-cv-00162-ADA-JCM Document 5-3 Filed 02/26/21 Page 1of3

EXHIBIT 3
Case 6:21-cv-00162-ADA-JCM Document 5-3 Filed 02/26/21 Page 2 of 3

JOHN S. VANDERBOL III.
8575 Jacobs Street, Frisco, Tx. 75034: Cell: 972 624 9270: Steve @3pmeg.net

Summary

More than 28 years senior managerial experience including: Chairman of the Board of Directors,
Chief Executive Officer, Chief Operations Officer, and Director of Strategic Planning of multi-
national corporations. Highly skilled in international business operations with expertise in finance,
international trade and service, global information technology operations and geo-political
relations. Skilled in educating “at responsibility” audiences regarding dynamic, intricate, and
complex projects / subjects in “every-person” level terminology allowing the audience to possess
a “sense of ownership” to topic subjects and operational responsibilities.

Critical Skills

Holding Company operations / management Compliance — international law
Negotiations — equity / venture capital investments Contract — rights / responsibilities
Technology — Policy / legislative Technology — Operations / Mgmt.
Mergers / Acquisitions Turn-around-specialist

Critical path expert ; Procedural conduct expert
Intellectual Property Management Venture operations
Entrepreneurial experience +10 yrs Start-Up Expert

Corporate Structure Expert + 20 yrs Governmental Policy Expert +10 yrs
Non-Profit operations - Philanthropic “rain maker”

Experience (For Profit) — not reflective of entire professional experience

Founder — Managing Director.
9 Ten Holdings Inc Jan. 2017 — Present.

9-Ten Holdings operates as a parent for intellectual property companies, as well as ventures
relating to the Vanderbol Family Trust. Its holdings include intellectual property (network /
communications), broad spectrum technology assets, and interests in foreign legacy companies.
The company is completely privately held.

Founder — Director
3P Media Group Inc. Mar 2016 — Present.

3P Media Group incorporates varying forms of mass media using A.I. technologies to provide high
value response to its clients. The company conducts research and development operations
expanding information distribution technologies while introducing relational platforms for
messaging expansion.
Case 6:21-cv-00162-ADA-JCM Document 5-3 Filed 02/26/21 Page 3 of 3

Chairman of the Board / Chief Executive Officer
Zfere Holdings Inc. Jun. 2010-August 2014

(Medically retired) Directed establishment of international holding company, conducted daily
, Management of operations holding 18 companies In 14 companies globally. Worked diligently
with held company senior officers to increase productivity, profitability and ensure compliance

with Holding company guidelines and regional / international law. Devised and implemented
comprehensive business Strategies while targeting opportunity companies.

Chief Executive Office / Member of Board of Directors
IMN Communications / Ariya Networks _ Mar 1997 - Dec. 2010.

Company originated as “proof of concept” special purpose vehicle for just-in-time/commerce
hybrid based solely within the emerging “ecommerce / e-manufacturing” space. Original Special
Purpose Vehicle divested and “spun-off” to major international corporation to move its production
- infrastructure into modern “e” era. Restructured remaining assets of company into ISP/Global
communications venture, which included the construction of communication networks for

international corporations, international agencies, state, local, and federal governmental agencies
within the US, Europe and Asia Pacific Region.

Director — Turn-around Specialist
ICS a Aug 1995 — Feb. 1997

Hired to restructure investment vehicle reinventing energy services consulting firm to information
technology consulting firm with focus in communications and energy industries. By direct
management without senior management team turned revenues from negative to position within

3 months with total first year revenues exceeding $24m. Within 18 months company was valued
in excess of $150 m. Left company to start new project.

Founder / President
Bear Athletic Ware Feb. 1992 — June 1995

Founded cutting edge sports orthopedic business. Designed product, negotiated sub-contract
manufacturing plan for construction of product servicing professional and high-achieving
“extreme” athletes. Expanded $. 5,000.00 investment to company valued at $35 M during first
three years of operation. Negotiated sale of company to major international shoe company.

Military Service — United States Marine Corps. {Honorable Discharge}

Education — Provided upon request.
